1.An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the specification, paragraph 0001, line 3, after “2018”, --, now U.S. Patent No. 10,807,328, -- has been inserted; paragraph 0001, line 9, after “2015”, --, now abandoned, -- has been inserted

In the claims
   Claims 12-20, 23 and 24 have been cancelled



/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742